DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters US 2012/0203279.
Regarding Claim 1, Walters discloses a transverse coupling (Fig 2) for interconnecting a first implant extension to a second implant extension and a third implant extension, the transverse coupling comprising: 
a first sleeve (one of the sleeves #122, Fig 2, 5a-5b) defining a first aperture (#126, Fig 5b) adapted to axially receive the first implant extension through the first aperture (Fig 2, 5a-5b, paragraph 35);
 a second sleeve (one of the sleeves #122, Fig 2, 5a-5b) defining a second aperture (#126, Fig 5b) adapted to axially receive the second implant extension through the second aperture (Fig 2, 5a-5b, paragraph 35); 
a third sleeve (one of the sleeves #122, Fig 2, 5a-5b) defining a third aperture (#126, Fig 5b) adapted to axially receive a third implant extension through the third aperture (Fig 2, 5a-5b, paragraph 35); 
a central housing (components #106 and #108, Fig 3); 
a first shaft (shaft #104 that connected with the first sleeve, Fig 2-3) connecting the first sleeve to the central housing (Fig 3), the first shaft movably connected to the central housing by a first joint (#110, paragraph 33); 
a second shaft (shaft #104 that connected with the second sleeve, Fig 2-3)  connecting the second sleeve to the central housing, the second shaft movably connected to the central housing by a second joint (#110, paragraph 33); and 
a third shaft (shaft #104 that connected with the third sleeve, Fig 2-3) connecting the third sleeve to the central housing, the third shaft movably connected to the central housing by a third joint (#110, paragraph 33), 
at least two of the first shaft, second shaft and third shaft being movably connected to the central housing in three degrees of freedom (paragraph 33 via spherical/ball joints #110). [It is noted that in an alternative interpretation, the central housing can be just made up of just one component #106, while two shafts #104 are shown connected to component #106, the third shaft #106 is able to be housed in component #106 as well.]

Regarding Claim 2, Walters discloses wherein the first joint (#110) comprises a universal ball joint that is pivotable with respect to the central housing (via spherical/ball joint #110, paragraph 33).


Regarding Claim 11, Walters discloses at least one of the first sleeve, second sleeve and third sleeve (any of the sleeves #122) defines a sleeve axis (Fig 5b, any number of axes can defined by the sleeve #122) and a chamber (opening #124 leads into a chamber, Fig 5b).


Regarding Claim 16, Walters discloses the second shaft is axially displaceable into the central housing between the first joint and the third joint (as discussed above in the alternative interpretation, where housing #106 is able house all three shafts in a configuration, see Fig below, where the second shaft is axially displaceable into the housing between the third and first shafts).

    PNG
    media_image1.png
    346
    708
    media_image1.png
    Greyscale

Regarding Claim 17, Walters discloses the central housing (#106, see alternative interpretation for claim 1 above) comprises an upper housing portion (#112a) and a lower housing portion (#112b)  interconnected to the upper housing portion (Fig 4a-4b), the upper and lower housing portions forming a first passage through which the first shaft extends, a second passage through which the second shaft extends, and a third passage through which the third shaft extends (see Fig below, paragraph 34, where any of the identified passages below is able to house a respective shaft).

    PNG
    media_image2.png
    360
    682
    media_image2.png
    Greyscale



Regarding Claim 18, Walters discloses the upper and lower housing portions are separated by a first gap defining the first passage (see Fig above in claim 17), the first gap being wider than the first diameter of the first shaft so that the first passage is open alongside the first shaft to allow the first shaft to be displaceable relative to the central housing in three degrees of freedom (Fig 4a, paragraph 33-34 where the diameter has to be wide enough to allow #110 of the shaft to enter the housing and while loosely connected, is still able to have three degrees of freedom due to ball #110).

Regarding Claim 19, Walters discloses 19the upper and lower housing portions are separated by a second gap defining the second passage (see Fig above in claim 17)), the second gap being narrower than the second diameter of the second shaft so that the second gap forms a constriction alongside the second shaft to limit displacement of the second shaft relative to the central housing to two degrees of freedom (paragraph 33 when adjustment member #120 is tightened to an amount so that the ball end #110 of the second shaft can not be removed but is still able to articulate) and prevent displacement of the second shaft in a third degree of freedom (third degree would be axial movement along the longitudinal axis of the second shaft, which would be prevented when adjustment member #120 is tightened to an amount that would prevent the removal of the second shaft).

Claims 1, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boachie US 2012/0083853.
Regarding Claim 1, Boachie discloses a transverse coupling (Fig 1-3) for interconnecting a first implant extension to a second implant extension and a third implant extension, the transverse coupling comprising: 
a first sleeve (one of the sleeves #185, Fig 2a, 5a) defining a first aperture (#188) adapted to axially receive the first implant extension through the first aperture (Fig 1, aperture receives extension #300 or #230);
 a second sleeve (one of the sleeves #185, Fig 2a, 5a) defining a second aperture (#188) adapted to axially receive the second implant extension through the second aperture (Fig 2, 5a-5b, paragraph 35); 
a third sleeve (one of the sleeves #185, Fig 2a, 5a) defining a third aperture (#188) adapted to axially receive a third implant extension through the third aperture (Fig 1, aperture receives extension #300 or #230); 
a central housing (#110); 
a first shaft (one of the shafts #194, Fig 5a, connected to the first sleeve) connecting the first sleeve to the central housing (Fig 1-3), the first shaft movably connected to the central housing by a first joint (#192, paragraph 66); 
a second shaft (one of the shafts #194, Fig 5a, connected to the second sleeve) connecting the second sleeve to the central housing, the second shaft movably connected to the central housing by a second joint (#192, paragraph 66); and 
a third shaft (one of the shafts #194, Fig 5a, connected to the third sleeve) connecting the third sleeve to the central housing, the third shaft movably connected to the central housing by a third joint (#192, paragraph 66), 
at least two of the first shaft, second shaft and third shaft being movably connected to the central housing in three degrees of freedom (paragraph 33 via spherical/ball joints #1191, paragraph 66). 
Regarding Claim 11, Boachie discloses at least one of the first sleeve, second sleeve and third sleeve (any of the sleeves #185) defines a sleeve axis (dotted line as seen in Fig 5b) and a chamber (chamber that houses one implant extensions, Fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walters US 2012/0203279 in view of Hawkes US 2014/0114357.
Walters discloses the claimed invention as discussed above where the first shaft (#104) is cylindrical (Fig 3-4b) coupled to the universal ball joint (#110, paragraph 33, Fig 3, 4b) but does not disclose wherein the universal ball joint comprises a longitudinal passage and a plurality of spring sections extending around the longitudinal passage, wherein the first shaft is axially displaceable through the longitudinal passage of the first joint, wherein the first shaft is rotatable in the longitudinal passage of the first joint.
Hawkes discloses a transverse coupling (Fig 1-2) comprising a central housing (#14), a cylindrical shaft (#12a) connected to the housing via a universal ball joint (#26, paragraph 65), the universal ball joint comprises a longitudinal passage (passage for #20 of the shaft, Fig 2, paragraph 65) and a plurality of spring sections (sections between slots #27, the presence of the slots provides the joint with some elasticity, paragraph 66-67) extending around the longitudinal passage (Fig 2), wherein the first shaft is axially displaceable through the longitudinal passage of the first joint (paragraph 67), wherein the first shaft is rotatable in the longitudinal passage of the first joint (paragraph 67 able to slide and rotate in the passage) to provide further adjustability of the device, allowing a surgeon to "fine tune" the position of the shaft  (paragraph 64).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first shaft and universal ball joint of Walters to be two separate components, where the universal ball joint has a passage to receive the shaft in view of Hawkes above because this allows the shaft to slide within the passage and provide further adjustability of the device, allowing a surgeon to "fine tune" the position of the shaft. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Walters US 2012/0203279 in view of Hawkes US 2014/0114357.
Walters discloses the claimed invention as discussed above where the second shaft (#104) is cylindrical (Fig 3-4b) coupled to the second joint (#110, paragraph 33, Fig 3, 4b, where the second joint is a ball joint) but does not disclose wherein the second joint comprises a cylindrical through-bore through the central housing, wherein the second shaft is axially displaceable through the through-bore of the second joint,  wherein the second shaft is rotatable in the through-bore of the second joint.
Hawkes discloses a transverse coupling (Fig 1-2) comprising a central housing (#14), a ball joint (#26) having a cylindrical through-bore (bore for shaft #12, Fig 2) through the central housing (when placed in the housing), wherein the second shaft is axially displaceable through the through-bore of the second joint (Fig 2),  wherein the second shaft is slidable and rotatable in the through-bore of the second joint (paragraph 67 able to slide and rotate in the passage), to provide further adjustability of the device, allowing a surgeon to "fine tune" the position of the shaft  (paragraph 64).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second shaft and second  joint of Walters to be two separate components, where the ball joint has a passage to receive the shaft in view of Hawkes above because this allows the shaft to slide within the passage and provide further adjustability of the device, allowing a surgeon to "fine tune" the position of the shaft. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walters US 2012/0203279 in view of Howland US 5,330,473.
Walter discloses the claimed invention as discussed above where the central housing (#106 as discussed above, in the alternative interpretation of claim 1) comprises an upper portion (#112a), a lower portion (#112b, including #116) separate from the upper portion (paragraph 4a-4b), and an adjustment member (#120) extending through the upper portion and the lower portion (paragraph 34-35 where the adjust member is loosened or tightened to clamp onto the shafts, as such it would have to extend through the upper portion and at least portion #116 of the lower portion), wherein the upper portion and the lower portion of the central housing form an adjustable clamp that releasably secures the first shaft in the first joint, releasably secures the second shaft in the second joint, and releasably secures the third shaft in the third joint (paragraph 35-35 as discussed above, the three shafts are able to be housed in the housing and clamped by tightening the adjustment member #120).
Walter does not disclose the adjustment member is in the form of a screw.
Howland discloses a similar clamping mechanism with a central housing (Fig 4) having an upper portion (#22), a lower portion (#20), the central housing receives shafts (#14, #16), an adjustment screw (#24) extending through the upper portion and the lower portion (Fig 4), wherein the upper portion and the lower portion of the central housing form an adjustable clamp that releasably secures the shafts by tightening or loosening the adjustment screw (#24, Col 5 lines 22-25, 62-65). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the adjustment member of Walter to be in the form of a screw in view of Howland above because this provides a known type of adjustment mechanism to tighten or loosen upper and lower portions of a clamp. 


12. The transverse coupling of claim 11, wherein said at least one of the first sleeve, second sleeve and third sleeve comprises a locking ring defining a locking ring axis, the locking ring being translatable in the chamber in a direction transverse to the sleeve axis.

13. The transverse coupling of claim 12, wherein the locking ring is translatable relative to said at least one of the first sleeve, second sleeve and third sleeve between a locking position, in which the locking ring axis is offset from the sleeve axis by a first distance, and a release position, in which the locking ring axis is offset from the sleeve axis by a second distance, the first distance being greater than the second distance.

14. The transverse coupling of claim 13, wherein said at least one of the first sleeve, second sleeve and third sleeve comprises a spring element in the chamber that exerts a biasing force on the locking ring to urge the locking ring toward the locking position.

15. The transverse coupling of claim 13, wherein the locking ring comprises a projection extending radially inwardly into the aperture, the projection positioned in the aperture to releasably engage one of the first implant extension, second implant extension and third implant extension when the locking ring is in the locking position.


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boachie US 2012/0083853 in view of Podbutzky US 6,585,444.
Boachie discloses said at least one of the first sleeve and the second sleeve comprises a locking ring (#189, where any one of the sleeves has a locking ring, paragraph 65) defining a locking ring axis (dotted line as seen Fig 5b), the locking ring used to lock onto an extension (paragraph 65) but does not disclose the locking ring being translatable in the chamber in a direction transverse to the sleeve axis.
Podbutzky discloses a sleeve (#20)  defining a sleeve axis (“C1”, Fig 2a-2b) and a chamber (chamber for locking ring #22), a locking ring (#22) defining a locking ring axis (axis parallel to C1 in Fig 2a that is located more towards #22a), the locking ring being translatable in the chamber in a direction transverse to the sleeve axis (as seen in Fig 2a-2b, Col 4 lines 50-60), where this configuration allows for quick coupling and decoupling of an extension (#14) extending through the sleeve and locking ring (abstract, Col 1 lines 29-35, 55-60, Col 6 lines 36-45).
Regarding Claim 13, Podbutzky discloses wherein the locking ring is translatable relative to said sleeve between a locking position, in which the locking ring axis is offset from the sleeve axis by a first distance (Fig 2a as discussed above, the locking ring axis is closer to #22a), and a release position, in which the locking ring axis is offset from the sleeve axis by a second distance (Fig 2b), the first distance being greater than the second distance (Fig 2a-2b, Col 6 lines 36-45, where when #22a is depressed and moved closer to the sleeve axis, the locking ring axis is moved closer to the sleeve axis at a second distance, where the first distance is greater than the first distance).
Regarding Claim 14, Podbutzky discloses said sleeve comprises a spring (#26) element in the chamber (Fig 2a-2b) that exerts a biasing force on the locking ring to urge the locking ring toward the locking position (Fig 2a, Col 5 lines 40-45).
Regarding Claim 15, Podbutzky discloses the locking ring comprises a projection (#33a or #33b) extending radially inwardly into the aperture (Fig 2a-2b, 8), the projection positioned in the aperture to releasably engage the extension (#14) when the locking ring is in the locking position (Col 6 lines 15-25).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to substitute the locking ring of Podbutzky with the locking ring with the projection and spring in view of Podbutzky above because this configuration allows for quick coupling and decoupling of an extension extending through the sleeve and locking ring.
Conclusion
See PTO 892 for art of cited interest, showing other devices with a central housing coupled to shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773